Citation Nr: 0107463	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  97-02 349	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.
 
2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for back pain.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968, during which time he received the Purple Heart 
and Combat Infantryman's Badge.  He also served with the 
South Carolina Army National Guard (SCARNG) from December 
1970 to July 1990.  According to the Office of the Adjutant 
General, South Carolina, the veteran performed Active Guard 
and Reserve duty (AGR) from July 12, 1978 to March 17, 1990.

In a November 1994 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, denied claims for service connection for hearing 
loss, low back pain, and for ulcers.  The veteran was 
notified of that decision in November 1994.  He submit a 
notice of disagreement and the RO issued a statement of the 
case; however, he did not submit a substantive appeal.  Thus, 
that decision became final.

This appeal arises from a March 1996 RO rating decision that 
determined that no new and material evidence had been 
submitted to reopen any of the service connection claims.  
The veteran submitted a notice of disagreement in October 
1996.  The RO issued a statement of the case and received the 
veteran's substantive appeal in November 1996.  The veteran 
has appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution. 

The veteran testified before an RO hearing officer in October 
1997.  

In September 1999, the Board remanded the case to the RO to 
obtain all dates of active duty for training and inactive 
duty training performed by the veteran from 1970.  The 
response from NPRC indicates that the veteran's AGR tour from 
July 1978 to March 1990 was for "inactive duty."  

The Board notes that the most recent supplemental statement 
of the case (SSOC) (August 2000), was returned to the RO 
undelivered, and was remailed to the same (incorrect) 
address.  It should have been mailed to the address annotated 
in October 1999 on the September 1999 "Referral of 
Correspondence" letter.  

The veteran has reported constant ear ringing that affects 
his hearing.  See hearing transcript, p. 3.  This is referred 
to the RO as an informal claim for service connection for 
tinnitus. 

FINDINGS OF FACT

1.  A November 1994 rating decision denied service connection 
for hearing loss, low back pain, and an ulcer.  

2.  The veteran was provided notice of procedural and 
appellate rights by a letter dated in November 1994; however, 
he did not file a timely appeal.  

3.  Evidence has been submitted since the November 1994 
rating decision that has not previously been considered and 
is so significant that it must be considered to fairly decide 
the merits of the claims. 

CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously and finally denied claims of entitlement to 
service connection for hearing loss, low back pain, and an 
ulcer; the claims are reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the introduction, in a November 1994 decision, 
the RO denied the service connection claims.  The veteran was 
provided notice of that action and of his procedural and 
appellate rights; however he did not timely file a 
substantive appeal and that decision became final.  38 C.F.R. 
§§  3.160(d), 20.302, 20.1103 (2000).  When a claim has been 
disallowed by the RO, it may not thereafter be reopened 
unless new and material evidence is submitted.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991).  

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  The credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

The evidence considered in the November 1994 rating decision 
consists of service medical records (SMRs) accumulated during 
duty with the SCARNG dated from 1970, VA medical records, 
private medical records, and the veteran's claims.  

The SMRs reflect that a hearing loss disability, a low back 
disorder, and gastrointestinal complaints were noted in the 
1980s amid the veteran's military service in the AGR program.  
In 1990, a medical evaluation board recommended the veteran's 
discharge from the AGR program because of inability to pass a 
required physical fitness test.  

The post-service VA medical evidence considered in the 
November 1994 RO rating decision includes an October 1994 VA 
audiometry report that confirms a hearing loss disability in 
both ears.  According to an October 1994 VA spine examination 
report, the veteran had chronic lumbar strain without 
evidence of radiculopathy.  X-rays showed mild degenerative 
disc disease of L4-5 and L5-S1.  An October 1994 VA stomach 
examiner gave an assessment of gastroesophageal reflux 
disease (GERD) and voiced concern that peptic ulcer disease 
might be present.  Endoscopy was recommended.  According to 
an October 1994 VA general medical evaluation, the veteran 
reported that he had been hospitalized in 1991 and was told 
at that time that he had a hiatal hernia and a peptic ulcer.  

Private post-service medical evidence considered in the 
November 1994 decision consists of a September 1989 letter 
which had been associated with the veteran's SMR packet.  The 
letter, from Daniel Merlin, Jr., D.C., notes treatment for 
chronic low back pain as early as July 1987.  Other private 
records include a September 1993 notation of history of 
hiatal hernia with reflux disease, 

The relevant evidence added to the record since the November 
1994 rating decision includes duplicate SMRs, VA and private 
clinical reports mentioned above, additional VA reports dated 
from October 1994, the veteran's testimony and claims, and 
the responses received from the National Personnel Records 
Center concerning a request for additional records.  The 
Board must determine whether any of this evidence is new and 
material evidence.  The Board notes that the RO had earlier 
determined that the evidence was not new and material 
evidence under 38 C.F.R. § 3.156 as interpreted under the 
Colvin standard of review and more recently under the 
standard set forth in Hodge, supra. 

The veteran has testified that his hearing problem began in 
1967 in proximity to 155-mm artillery noise in Vietnam.  He 
testified that he was also exposed to noise from nearby air 
strikes, from mortar fire near An Loc, and from machine gun 
fire.  He testified that he served as a machine-gunner for 
about three months and that he was in "close" combat at 
times.  He testified that that he was also exposed to 
helicopter noise while flying aboard them.  Because much of 
this information was not of record at the time of the 
November 1994 decision, the testimony results in a more 
complete record for evaluating the claim.  The Board finds 
that assuming the credibility of the recent evidence as 
required by Justus, supra, the veteran has submitted new and 
material evidence.  This evidence is not only new, but it is 
also material because it provides additional evidence of 
exposure to loud noise during combat.  Thus, this evidence is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  
Therefore the claim for service connection for hearing loss 
must be reopened.

Concerning the claim for service connection for back pain, 
some of the evidence added to the record since the last final 
decision does result in a more complete record for evaluating 
the claim.  The veteran testified that he first hurt his back 
in 1983 jumping off of an armored personnel carrier (APC) 
while on active duty (AGR status) as a platoon sergeant.  He 
testified that for years he hid the back injury from the 
SCARNG for fear of losing his AGR job.  This evidence results 
in a more complete record for evaluating the claim.  The 
claim must therefore be reopened.

The results of the December 1994 VA endoscopy examination are 
new and material as they add some medical information 
concerning the claim for service connection for ulcers which 
results in a more complete record for evaluating the claim.  
Thus, the claim for service connection for an ulcer must be 
reopened.

ORDER

New and material evidence having been submitted, the 
application to reopen claims of entitlement to service 
connection for hearing loss, low back pain, and for an ulcer 
is granted.

REMAND

The Board may evaluate the merits of these claims after 
ensuring the duty to assist has been fulfilled.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The Board finds that 
there is a further duty to assist the veteran in this case. 

The veteran's service records contain conclusive evidence of 
participation in combat.  He has alleged noise exposure and 
treatment for a stomach ulcer in Vietnam.  NPRC has indicated 
that there are no available SMRs for the veteran's period of 
active service from October 1966 to October 1968.

In the case of a combat veteran who alleges that a disease or 
injury is service connected, the burden is lightened by 
38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).  

I.  Hearing Loss

Where there is a reasonable possibility that current 
conditions are related to or are residual of conditions 
experienced in service, VA should obtain a medical opinion as 
to the likelihood of a relationship between current residuals 
and symptoms experienced during active service.  Horowitz v. 
Brown, 5 Vet. App. 217 (1993).  In July 1978, bilateral 
hearing loss thresholds that qualify for VA hearing loss 
disability were shown.  In July 1981 the veteran gave a 
history of having high frequency hearing loss for the 
previous 14 years.  Periodic audiometry has consistently 
shown a bilateral hearing loss disability since that time, 
including during an October 1994 VA audiometry evaluation.  
As the veteran is a combat veteran, his testimony and 
statements as to noise exposure in active service are 
sufficient to establish service connection if the hearing 
loss he currently suffers is characterized as noise-induced, 
which is a medical question.  The duty to assist includes 
obtaining a medical opinion as to the cause of the hearing 
loss.


II.  Stomach Ulcer

The veteran has supplied a history of having received a 
diagnosis and treatment of a stomach ulcer in Vietnam.  A 
March 1990 medical review board examination report notes 
complaint of stomach troubles.  An October 1994 VA 
examination report notes GERD and rule-out ulcer.  A December 
1994 endoscopy showed small esophageal erosions at the 
gastroesophageal junction with gastritis and esophagitis.  
However, the record is unclear as to whether any of the 
medical evidence represents an ulcer and, if so, whether it 
had its onset during qualifying service or within any 
presumptive period.  Moreover, it is also unclear whether any 
other stomach symptom, such as GERD or esophagitis, is 
related to disease or injury during service. 

Where there is a reasonable possibility that current 
conditions are related to or are residual of conditions 
experienced in service, VA should obtain a medical opinion as 
to the likelihood of a relationship between current residuals 
and symptoms experienced during active service.  Horowitz, 
supra.  Therefore, the case must be remanded for a review by 
a VA examiner to determine the nature and etiology of any 
current ulcer or other gastric disorder.  

III.  Back Pain

This service connection claim stems from an alleged injury 
that occurred while performing AGR duty with the SCARNG.  The 
Board notes that the term "active Guard and Reserve duty" 
(AGR) means active duty or full-time National Guard duty 
performed by a member of a reserve component of the Army, 
Navy, Air Force, or Marine Corps, or full-time National Guard 
duty performed by a member of the National Guard, pursuant to 
an order to active duty or full-time National Guard duty for 
a period of 180 consecutive days or more for the purpose of 
organizing, administering, recruiting, instructing, or 
training the reserve components.  10 U.S.C.S. § 101(d)(6)(A) 
(2000).  The Board notes that AGR service is at least active 
duty for training within the meaning of VA benefits 
regulations.  See 38 C.F.R. § 3.6(c)(3) (2000); VA 
Adjudication Procedure Manual M21-1, Part 4, par. 10.03b(1), 
(2).

The veteran has alleged that his back pain arose after 
jumping from an APC in 1983.  SMRs and a private chiropractor 
report reflect complaint of and treatment for back pain 
beginning in the 1980s.  A November 1989 physical profile 
form reflects chronic back pain.  At the time of his medical 
review board physical examination in March 1990, the veteran 
was on a physical profile for low back strain.  An October 
1994 VA examination report notes chronic lumbar strain and 
mild degenerative disc disease of L4-5 and L5-S1.  

In light of VA's duty to assist the veteran, the Board 
requests that the claims file be forwarded to an appropriate 
VA examiner for review and an opinion as to whether it is at 
least as likely as not that any current low back disorder is 
related to active service.

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain any 
relevant treatment reports that are not 
currently associated with the claims 
file.  If no such report is available, 
that fact should be clearly noted in the 
claims file.  

2.  Following the above development, the 
claims file should be forwarded to an 
appropriate VA physician or physicians.  
Each physician is asked to review the 
claims folder, giving special attention to 
the service medical records, the October 
1994 VA examination reports, the December 
1994 VA endoscopy report and any 
additional medical evidence received 
during the above development.  Each 
physician is asked to note that review in 
his/her report.  

3.  The Board requests a response to each 
of the following questions.  The veteran 
may be re-examined if necessary.  

(1) Is it at least as likely as not that a 
bilateral hearing loss disability is the 
result of noise exposure during active 
service?  

(2) Is it at least as likely as not that 
any current back disorder, including 
degenerative disc disease and lumbar 
strain is related to the claimed back 
injury reported by the veteran?

(3) Does the medical evidence show a 
gastric ulcer?  If yes, then is it at 
least as likely as not that the ulcer 
began during or within a year of discharge 
from either period of active service?  The 
veteran had active service from October 
1966 to October 1968 and from July 1978 to 
March 1990.  

(4) If the medical evidence does not 
represent an ulcer, is it at least as 
likely as not that GERD or other gastric 
disorder began during a period of active 
service?

A complete rationale should be set forth 
in a legible report.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered. 

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with an 
SSOC contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 



